PER CURIAM.
In the court below the appellant, George A. Adamos, brought suit against the New York Life Insurance Company to recover on several policies of insurance on the life of Andy Adamos. At the conclusion of the testimony, the court gave the jury binding instructions to find a verdict in favor of the plaintiff for the premiums paid. Thereupon plaintiff took this appeal and the question involved is whether the judge erred in restricting recovery to a return of the premiums and, in effect, refusing to submit to the jury the alleged right to recover the amount of the policies. The basic defense of the insurance company was that the insured was guilty of fraud in the applications for the policies.
The opinion of the trial judge, 22 F. Supp. 162, on the motion for a new trial fully sets forth the facts and the applicable principles of law. By reference thereto we avoid needless repetition, and we find ourselves wholly in accord therewith. An additional opinion by this court would simply be an effort to put in different language what the trial judge has fittingly and fully done. So regarding, we limit ourselves to affirming the judgment below on the judge’s opinion.